105 F.3d 1335
97 CJ C.A.R. 172
Lorna L. McCARTER, Plaintiff-Appellant,v.Togo D. WEST, Jr., Secretary of the Army, Defendant-Appellee.
No. 96-3040.
United States Court of Appeals,Tenth Circuit.
Jan. 28, 1997.

Appeal from United States District Court for the District of Kansas (D.C. No. 94-CV-2383).
Jeffrey L. Baxter of Chapman, Waters & Baxter, Leavenworth, KS, for plaintiff-appellant.
Jackie N. Williams, United States Attorney, and Janice Miller Karlin, Assistant United States Attorney, State of Kansas, Kansas City, KS, for defendant-appellee.
Before TACHA, BALDOCK, and BRISCOE, Circuit Judges.ORDER
BRISCOE, Circuit Judge.


1
Plaintiff Lorna McCarter appeals the district court's grant of summary judgment in favor of defendant Togo West, Jr., Secretary of the Army, on her claims of sex-based and disability-based employment discrimination under Title VII of the Civil Rights Act of 1964 and § 501 of the Rehabilitation Act.


2
We review the district court's decision to grant summary judgment de novo.  Wolf v. Prudential Ins. Co. of America, 50 F.3d 793, 796 (10th Cir.1995).  After careful examination of the record, we conclude the analysis and conclusions set forth in the district court's memorandum and order granting summary judgment are correct and that plaintiff's challenge to the decision lacks merit.  We therefore adopt the district court's memorandum and order, McCarter v. West, 910 F.Supp. 519 (D.Kan.1995), as the opinion of this court.  See Herrera v. International Union, 73 F.3d 1056, 1057 (10th Cir.1996) (adopting district court's opinion as opinion of court of appeals).


3
Defendant's motion to strike portions of plaintiff's appendix is GRANTED.


4
The judgment of the district court is AFFIRMED.